Title: Thomas Jefferson to Horatio G. Spafford, 22 December 1815
From: Jefferson, Thomas
To: Spafford, Horatio Gates


          
            Dear Sir
            Monticello Dec. 22. 15.
          
          Of the last 5. months I have past 4 at a possession 90. or 100 miles S.W. from hence. this must apologise for my answering and acting at this late date on your letters of Nov. 18. & 23. I have written by this mail to the President on the subject of your request, altho more as evidence of my wish to be useful to you than with the hope of it’s effect, as the occasion I fear has past away while your letters were unrecieved by me. pressed by the numerous letters accumulated during my absence I have time only to add my wishes for your success and assurances of my esteem and respect.
          Th: Jefferson
        